Citation Nr: 0629862	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-31 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for fractured right forearm.  

2.  Entitlement to an initial compensable evaluation for 
paralysis of upper forehead and scalp with left upper lid 
retraction.

3.  Entitlement to an initial compensable evaluation for 
tendonitis, residual of right acromioclavicular separation.

4.  Entitlement to an initial compensable evaluation for 
abdominal scar from exploratory laparotomy.  

5.  Entitlement to an initial compensable evaluation for 
dislocation of right thumb.

6.  Entitlement to service connection for residuals of 
fracture of the right wrist.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that, among other things, granted 
service connection for fractured right forearm, evaluated as 
10 percent disabling, and granted service connection for 
paralysis of upper forehead and scalp with left upper lid 
retraction, tendonitis, residual of right acromioclavicular 
separation, abdominal scar from exploratory laparotomy, and 
dislocation of right thumb, each evaluated as noncompensable.  
In the same decision, the RO also denied service connection 
for fracture of the right wrist.  The veteran perfected a 
timely appeal of these determinations to the Board.

As the veteran has perfected an appeal as to the initial 
ratings assigned for her service-connected disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In January 2006, the veteran submitted a statement indicating 
that she has antibody K from a blood transfusion in service, 
and that this has effectively prevented her from having any 
more children.  The veteran seeks service connection for this 
condition.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's right forearm disability is not manifested 
by nonunion in the lower half, or nonunion in the upper half 
with false movement with or without loss of bone substance or 
deformity.  

2.  The veteran's paralysis of upper forehead and scalp with 
left upper lid retraction is not manifested by complete 
paralysis or moderate to severe incomplete paralysis.  

3.   The veteran's tendonitis, residual of right 
acromioclavicular separation, is not manifested by ankylosis, 
recurrent dislocation, malunion, nonunion, or limitation of 
motion at or below the shoulder level.

4.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed her claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

5.  The veteran's abdominal scar from exploratory laparotomy 
is not deep, does not cause limitation of motion, is not 
greater that 144 square inches, is not unstable, and is not 
painful on examination.  

6.  The veteran's right thumb disability is not manifested by 
ankylosis or limitation of motion.

7.  The medical evidence does not demonstrate that the 
veteran has a current disability resulting from a fracture of 
the right wrist.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for fractured right forearm have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5212 
(2005).

2.  The criteria for the assignment of an initial compensable 
evaluation for paralysis of upper forehead and scalp with 
left upper lid retraction have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a; 
Diagnostic Code 8205 (2005).

3.  The criteria for the assignment of an initial compensable 
evaluation for tendonitis, residual of right 
acromioclavicular separation have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Codes 5200, 5201, 5202, 5203 (2005).

4.  The criteria for the assignment of an initial compensable 
evaluation for abdominal scar from exploratory laparotomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; 
Diagnostic Codes 7801 to 7805 (2002) and (2005).

5.  The criteria for the assignment of an initial compensable 
evaluation for dislocation of right thumb have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a; Diagnostic Code 5224, 5228 (2005).

6.  Residuals of fracture of the right wrist were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in a letter dated in November 2002, the 
RO provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
her original claims of service connection.  In addition, the 
RO also provided the veteran with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the claims, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  
And the veteran was generally invited to send information or 
evidence to VA that may support her claims.  

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is therefore required with respect to 
the veteran's claims for higher initial disability ratings 
for her service-connected conditions; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, private and VA treatment records, a VA examination 
in connection with the claims, and statements submitted by 
the veteran and in support of her claims.  In addition, the 
veteran submitted a statement dated in April 2005, indicating 
that she had no more evidence to provide.  

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Entitlement to an initial evaluation in excess of 10 
percent for fractured right forearm.

Here, the veteran's right forearm is evaluated as 10 percent 
disabling under Diagnostic Code 5212.  Under this code, 
impairment of the radius is evaluated as 10 percent where the 
condition is manifested by malunion with bad alignment, 20 
percent where there is nonunion in the upper half, 20 percent 
for the minor and 30 percent for the major extremity where 
there is nonunion in the lower half with false movement but 
without loss of bone substance or deformity, and a maximum 30 
percent for the minor and 40 percent for the major extremity 
where there is nonunion  in the lower half with false 
movement and with loss of bone substance (one inch/2.5 cm or 
more) and marked deformity.  

The medical in this case consists of a September 2002 VA fee 
basis examination and other private and VA medical records.  
The record indicates that, in 1995, the veteran was involved 
in a head-on automobile accident in which she sustained 
multiple injuries, including an open fracture of the right 
ulnar and right radius.  She underwent an open reduction and 
internal fixation.  During the September 2002 VA examination 
the veteran reported recurrent pain in the area of the 
fracture with repetitive motion and awkward movement, which 
resolves with rest.   Upon examination, the veteran's radius 
and ulnar were found to be normal on the right.  The right 
elbow was also within normal limits with a range of motion of 
flexion 145 degrees, extension of 0 degrees, supination of 7 
degrees and pronation of 7 degrees.  No pain, weakness, 
fatigue, lack of endurance or incoordination were noted with 
range of motion testing.  Motor function of the upper 
extremities was also indicated to be normal.  The veteran was 
diagnosed as status post open fracture of the right radius 
and ulnar with residuals of intermittent pain and well-healed 
scar.  An x-ray taken in connection with the examination 
revealed old screw holes in the mid to distal radius and ulna 
from prior hardware, no acute fractures and bone alignment 
within normal limits.  

Based on the foregoing, an evaluation in excess of 10 percent 
for fractured right forearm is not warranted.  In order to 
rate a higher evaluation for her condition under Diagnostic 
Code 5212, the veteran's right forearm condition must be 
manifested by nonunion in the upper or lower half.  Here, 
there is no indication that there is any malunion of nonunion 
of the veteran's right radius.  In fact, the medical evidence 
suggests that the veteran's right arm was within normal 
limits.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  In this case, while there were some complaints 
of pain, as noted above, the record reflects essentially a 
full range of motion and no objective evidence of actual 
functional impairment of the right arm upon clinical 
examination, as caused by any pain, weakness or related 
factors.  Therefore, the Board determines that an initial 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.

B.  Entitlement to an initial compensable evaluation for 
paralysis of upper forehead and scalp with left upper lid 
retraction.

Here, the veteran's left upper forehead and lid retraction is 
evaluated as noncompensable under Diagnostic Code 8205.  
Under this code, paralysis is rated dependent upon the 
relative degree of sensory manifestation or motor loss and 
will be evaluated as 10 percent disabling where the paralysis 
is incomplete and found to be moderate.  A 30 percent 
evaluation is warranted where the paralysis is incomplete, 
but found to be severe.  And a maximum 50 percent evaluation 
is warranted for complete paralysis.

The medical evidence in this case consists primarily of a 
September 2002 VA fee basis examination.  Here, the examiner 
indicated that the veteran suffered multiple facial 
lacerations from the automobile accident in 1995.  
Specifically, the veteran suffered a laceration above the 
left eye which resulted in deformity of the left eyelid.  The 
veteran was noted to have undergone multiple grafting repairs 
and revision of the left eyelid.  She was found to be unable 
to close her left eye completely and, as a result, gets 
dryness and irritation.  The veteran was also noted to have 
numbness extending from the area of the left eye to the back 
of her head.  The veteran reported occasional sharp pain and 
tingling, likely from a denervation from the laceration of 
the left eye.  Upon examination, the examiner indicated that 
the veteran was unable to completely close her left eye.  
There was also notable scar tissue on her upper eyelid in the 
area of her left eyebrow.  The examiner found that there was 
a decrease in light touch on the area of the trigeminal nerve 
innervating the upper forehead and parietal area of the 
scalp.  The veteran was noted to be unable to close her 
eyelid consistent with the VII cranial nerve peripheral 
palsy, likely due to injury.  The veteran was diagnosed with 
multiple facial lacerations with residual cranial nerve palsy 
and scar contracture and disfigurement of the left upper 
eyelid.  

Based on the foregoing, a compensable evaluation for the 
veteran's left upper forehead and lid retraction is not 
warranted.  Under Diagnostic Code 8205, a compensable 
evaluation is warranted only if there is incomplete paralysis 
that is found to be at least moderate in severity based upon 
the relative degree of sensory manifestation or motor loss.  
In this case, the veteran was noted to have nerve damage and 
facial nerve paralysis due to the veteran's in-service car 
accident.  The veteran was diagnosed with residual cranial 
nerve palsy.  The examiner, however, did not indicate that 
the veteran's condition was moderate or severe in nature, 
with the only reported symptoms of the nerve damage being 
numbness, decrease in light touch, occasional sharp pain and 
tingling, and an inability to completely close her left eye.  
While disfiguring and doubtlessly irritating, these symptoms 
represent a relatively slight degree of sensory deprivation 
and motor loss.  A higher evaluation under Diagnostic Code 
8205 is therefore not warranted.

C.  Entitlement to an initial compensable evaluation for 
tendonitis, residual of right acromioclavicular separation.

With respect to the veteran's right shoulder disability, the 
Board notes that this condition is currently evaluated as 
noncompensable under Diagnostic Code 5201.  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  Here, the record 
indicates that the veteran is right-hand dominant.  Her right 
shoulder is therefore her major shoulder and her left 
shoulder is therefore her minor shoulder for rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warranted a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm, is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  In order to warrant the assignment of a maximum 20 
percent evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The medical evidence in this case consists primarily of a 
September 2002 VA fee basis examination.  Here, the veteran 
was noted to have been involved in a dirt bike crash in 2001 
in which she separated her acromioclavicular joint.  She was 
diagnosed with type II dislocation.  The veteran reported 
that she has recurrent pain and snapping with awkward 
movement of the right shoulder, made worse with direct 
pressure such as sleeping on her right shoulder.  The veteran 
takes Motrin as needed for the pain.  Upon examination, the 
veteran was noted to have a small deformity from a previous 
acromioclavicular separation of the right shoulder, minimally 
tender.  Range of motion was found to be flexion of 180 
degrees, abduction of 170 degrees, external rotation of 85 
degrees, and internal rotation of 90 degrees.  The examiner 
noted no pain, weakness, fatigue, lack of endurance or 
incoordination with range of motion testing.  The examiner 
also indicated that there was no ankylosis of the shoulder 
joint and that the joint has not been replaced with a 
prosthesis.  X-rays of the right shoulder were negative.  The 
veteran was diagnosed with right service connection 
separation, grade 2, with residual tendonitis.

Based on the foregoing, a compensable evaluation for the 
veteran's right shoulder disability is not warranted.  In 
this case, the Board notes that the veteran does not suffer 
ankylosis, recurrent dislocation, nonunion or malunion of the 
right shoulder.  Diagnostic Codes 5200, 5202, and 5203 are 
therefore not for application in this case.  In addition, 
while the veteran reported pain and snapping with awkward 
movement of the right shoulder, her range of motion was 
essentially normal upon testing.  Therefore, under December 
5201, a higher evaluation is also not warranted. 

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  In this case, while there were some complaints 
of pain, as noted above, the record reflects essentially a 
full range of motion and no objective evidence of actual 
functional impairment of the right shoulder upon clinical 
examination, as caused by any pain, weakness or related 
factors.  Therefore, the Board determines that an initial 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.

D.  Entitlement to an initial compensable evaluation for 
abdominal scar from exploratory laparotomy.

The veteran next contends that a higher evaluation for 
abdominal scar is warranted.  

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where a law or 
regulation changes during the pendency of a claim, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, prior RO 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  

In this case, the veteran's abdominal scar is evaluated as 
noncompensable under Diagnostic Code 7804.  The medical 
evidence in this case primarily consists of a September 2002 
VA fee basis examination.  This examination revealed that the 
veteran has an abdominal scar from the exploratory laparotomy 
performed after the 1995 automobile accident.  The veteran 
was noted to have a midline surgical scar on her abdomen that 
was 21 cm long and well-healed.  The examiner found no 
underlying tissue loss, no tenderness, no disfigurement, no 
skin breakdown and no keloid.  The scar was noted to be 
approximately 7.5 cm wide.  Otherwise, the veteran's abdomen 
was found to be normal.  The veteran was diagnosed with 
abdominal scar from laparotomy, well-healed.

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's abdominal scar is not warranted.  
In order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must have limited the function of the 
veteran's abdomen in some way.  There is no indication in the 
records, however, that the scar affects the function of the 
veteran's abdomen in any way.  The veteran's scar could also 
be rated under Diagnostic Codes 7801 to 7804.  These codes 
evaluate scars, other than head, face or neck, that are deep, 
or that cause limitation of motion (7801), that are 
superficial and that do not cause limitation of motion, if 
the area covered by the scar is 929 square cm or greater 
(7802), that are superficial and unstable (7803), or that are 
superficial and painful on examination (7804).  In this case, 
the VA examiner who evaluated the veteran's scar, found the 
scar to be 21 by 7.5 cm, stable, well-healed, with no 
underlying tissue loss, no tenderness, no disfigurement, no 
skin breakdown and no keloid.  A higher evaluation under 
these Diagnostic Codes is not therefore available.  

In addition, the previous Diagnostic Codes also do not 
provide a higher evaluation for the veteran's scar.  As noted 
above, the Diagnostic Codes that govern the evaluation of 
scars did not change materially from the codes in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code.  Diagnostic Codes 7801 and 7802, prior to 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  In this case, there is no evidence 
of repeated ulceration in the veteran's scar and the scar has 
not been found to be painful and tender on objective 
demonstration.  A compensable evaluation for the veteran's 
right breast scar is not warranted.

E.  Entitlement to an initial compensable evaluation for 
dislocation of right thumb.

With respect to the veteran's right thumb disability, this 
condition is currently evaluated as noncompensable under 
Diagnostic Code 5224.  Under this code, ankylosis of the 
thumb will be evaluated as 10 percent disabling for both the 
major (dominant) hand and the minor hand where the ankylosis 
is favorable.  A 20 percent evaluation is warranted for both 
hands where there is unfavorable ankylosis.  A note to this 
section states that consideration is also to be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

In addition, the veteran's right thumb could be evaluated 
under Diagnostic Code 5228.  Under this code, limitation of 
motion of the thumb is evaluated as noncompensable for both 
hands where there is a gap of less than one inch (2.5 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent evaluation is 
warranted for both hands where there is a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  And a 
maximum 20 evaluation for both hands is warranted where there 
is a gap of more than two inches (5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.   

In this case, the medical evidence consists primarily of a 
September 2002 VA fee basis examination.  Here, the examiner 
noted that the veteran had dislocated her right thumb in 
2001.  The thumb was relocated and placed in a splint.  The 
veteran reported that she redislocates the thumb 
approximately every two weeks with awkward movement of her 
right thumb.  The examiner indicated that the right thumb was 
not fractured and that there was no ligamentous injury.  Upon 
examination, the veteran was found to be able to tie 
shoelaces and fasten buttons, and pick up and tear paper 
without difficulty.  The veteran was also able to proximate 
the tips of the fingers to the median transverse fold of the 
palm, 0 cm on the right and 0 cm on the left.  Hand strength 
was normal on the right and left.  Range of motion testing 
revealed radial abduction of 50 degrees, palmer abduction of 
60 degrees, metacarpophalangeal flexion of 60 degrees, and 
interphalangeal flexion of 60 degrees.  Apposition of the 
thumb from the tip of the thumb to the base of the little 
finger is 0 cm in the right and left.  No pain, fatigue, 
weakness, lack of endurance or incoordination were indicated 
and the examiner found no ankylosis present.  An x-ray of the 
right hand was normal.  The veteran was diagnosed with 
recurrent dislocation of the right thumb, based upon history.  

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's right thumb disability is not 
warranted.  Here, the examiner found no ankylosis, 
foreclosing a compensable evaluation under Diagnostic Code 
5224.  In addition, the examiner did not find limitation of 
motion of the right thumb of one to two inches (2.5 to 5.1 
cm) between the thumb pad and the fingers.  And, while the 
veteran noted that she redislocates the thumb approximately 
every two weeks with awkward movement of her right thumb, the 
examiner indicated that there was no pain, fatigue, weakness, 
lack of endurance or incoordination present.  The record 
reflects essentially a full range of motion with no objective 
evidence of actual functional impairment upon clinical 
examination, as caused by any pain, weakness or related 
factors.  Therefore, the Board also determines that an 
initial higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45). 

F.	Extra-schedular evaluations.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
veteran's disabilities result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, there is no indication from the 
record that the disabilities have required frequent periods 
of hospitalization, and the application of the regular 
schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



III.  Entitlement to service connection for fracture of the 
right wrist.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the medical evidence, the Board 
finds that the medical evidence does not demonstrate that the 
veteran has a current disability resulting from a fracture of 
the right wrist. 

The medical evidence in this case consists of the veteran's 
service medical records post-service treatment records, and a 
VA examination.  The September 2002 VA examination indicated 
that the veteran suffered a right wrist fracture in the 1995 
automobile accident.  She was placed in a cast and the wrist 
healed uneventfully with no residual pain or deformity.  Upon 
examination, the veteran's right wrist was found to be within 
normal limits with normal range of motion and no pain, 
weakness, fatigue, lack of endurance or incoordination with 
range of motion testing.  An x-ray of the right wrist was 
negative.  The veteran was diagnosed with fracture of the 
right wrist, well-healed, based on history and physical 
examination.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran has a current disability resulting from a 
fracture of the right wrist.  And without a current 
disability, a claim for entitlement to service connection for 
this condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board also notes that the veteran, as a lay person, is not 
competent on her own to establish a medical diagnosis or show 
a medical etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Because the medical evidence is against a showing that the 
veteran has a current disability resulting from a fracture of 
the right wrist, there is no basis upon which to establish 
service connection.
















ORDER

1.  An initial evaluation in excess of 10 percent for 
fractured right forearm is denied.  

2.  An initial compensable evaluation for paralysis of upper 
forehead and scalp with left upper lid retraction is denied.

3.  An initial compensable evaluation for tendonitis, 
residual of right acromioclavicular separation is denied.

4.  An initial compensable evaluation for abdominal scar from 
exploratory laparotomy is denied.  

5.  An initial compensable evaluation for dislocation of 
right thumb is denied.

6.  Service connection for fracture of the right wrist is 
denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


